Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-10, 12-14, 18, 19, 22, 26, 29, 32, 34, 39, 40, 42, 44 and 46-49 are pending. 
The instant application is a 371 filing of PCT/US17/53225 filed 9/25/2017 which claims priority to provisional application 62/401,040 filed 9/28/2016. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 8-10, 12-14, 18, 19, 22, 26, 29, 32, 34, 39, 40, 42, 44 and 46-48, drawn to method of intraductal administration of cells into a breast duct.

Group II, claim 49, drawn to a kit one or more containers, one or more doses of cells, a device for intraductal administration of cells, wherein the device is a needle and syringe, a cannula, a catheter, a microcatheter, an osmotic pump, or an encapsulation device.

The inventions listed as Group I-II do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  The inventions of Groups I-II are linked by the feature of a cell and means for intraductal administration, which is shown by Clinical Trials, 2016, and Bernhard et al (abstract) in view of Mahoney et al (page 2) to lack novelty of inventive step and does not make a contribution over the prior art.  Therefore, the application comprises inventions I-II.  


In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 


Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA MARVICH/Primary Examiner, Art Unit 1633